Exhibit 10.18
Alpha Natural Resources, Inc.
 
2005 Long-Term Incentive Plan


Restricted Stock Unit Award Agreement for employees


This Restricted Stock Unit Award Agreement is dated as of the issue date (the
"Issue Date") set forth on Exhibit A attached hereto (this "Agreement"), and is
between Alpha Natural Resources, Inc., a Delaware corporation ("Alpha"), and the
individual named as Award Recipient on Exhibit A (the "Award Recipient").


Alpha has established its 2005 Long-Term Incentive Plan (the "Plan") to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha.  All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the delivery of this Agreement in the name and on behalf of
Alpha, and has authorized the delivery of this Agreement.


Agreement


The parties agree as follows:


Section 1.  Issuance of Stock.


(a)           Subject and pursuant to all terms and conditions stated in this
Agreement and in the Plan, on the Issue Date, Alpha hereby grants to Award
Recipient the number of restricted stock units (the "Units") for Alpha’s common
stock, par value $0.01 per share (the "Common Stock"), set forth on Exhibit
A.  Except as otherwise provided herein, the shares of Alpha Common Stock which
vest each year under your Unit Award will be issued to you on the vesting date
or if the vesting date is not a business day, on the immediately following
business day (or as soon as reasonably practicable but in no event later than
the 15th day of the third month following such date), subject to your
satisfaction of all applicable income and employment withholding taxes.  For
purposes of this Agreement, the "Shares" of Common Stock to be issued under this
Award shall include all of the shares of Common Stock issued to Award Recipient
pursuant to this Agreement plus any Shares issued with respect to such shares of
Common Stock before the Shares are actually issued under this Award, including,
but not limited to, shares of Alpha’s capital stock issued by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.


(b)           Notwithstanding the foregoing or any provision of this Agreement
or the Plan to the contrary, the delivery of any vested Shares shall be delayed
until six (6) months after Award Recipient's Separation from Service to the
extent required by Section 409A(a)(2)(B)(i) as provided under the terms of the
Plan.



--------------------------------------------------------------------------------


 
Section 2.  Vesting; Restriction on Transfer and Forfeiture of Unvested Units.


(a)           None of the Units may be sold, transferred, pledged, hypothecated
or otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2 and Exhibit A.  Except as set forth in this Section
2, effective at the close of business on the date Award Recipient experiences a
Separation from Service or, if earlier, the date Award Recipient breaches the
confidentiality covenant as described in Section 9 hereof, any Units that are
not vested in accordance with this Section 2 shall be automatically forfeited to
Alpha without any further obligation on the part of Alpha.


(b)           Except as provided herein, the Units will vest according to the
vesting schedule set forth on Exhibit A.  Unless otherwise provided in a Company
plan applicable to Award Recipient or an agreement between the Award Recipient
and the Company, if any, if:  (i) a Change of Control (as defined below) occurs,
any unvested Units shall vest immediately prior to the consummation of the
Change of Control; (ii) Award Recipient experiences a Separation from Service as
a result of Award Recipient’s Permanent Disability (as defined below), death or
Normal Retirement (as defined below), any unvested Units shall become vested as
of such Separation from Service; (iii) Award Recipient experiences a Separation
from Service as a result of Early Retirement (as defined below), any unvested
Units will vest based on the ratio of the number of complete months the Award
Recipient is employed or serves with the Company during the vesting period to
the total number of months in the vesting period; (iv) Award Recipient
experiences an involuntary Separation from Service as a result of the
dissolution or liquidation of Alpha or the Award Recipient's employer, any
unvested Units shall vest immediately prior to such dissolution or liquidation
event; or (v) Award Recipient experiences an involuntary Separation from Service
by the Company other than for Cause (as defined below), then the number of Units
that are vested at the close of business on the date Award Recipient experiences
an involuntary Separation from Service by the Company shall be calculated as if
Award Recipient had been continuously employed by the Company for an additional
three months.


(c)           For purposes of this Agreement, the following terms shall have the
following meanings:


(i) the term "Change of Control" shall mean (A) any merger, consolidation or
business combination in which the stockholders of Alpha immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of Alpha’s assets in a single transaction or a series
of related transactions, (C) the acquisition of beneficial ownership or control
of (including, without limitation, power to vote) a majority of the outstanding
Common Shares by any person or entity (including a "group" as defined by or
under Section 13(d)(3) of the Exchange Act), or (D) a contested election of
directors, as a result of which or in connection with which the persons who were
directors of Alpha before such election or their nominees cease to constitute a
majority of the Board.  Notwithstanding the foregoing or any provision of this
Agreement or the Plan to the contrary, it is intended that the foregoing
definition of Change of Control qualify as a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation, within the meaning of Treas.
Reg. Section 1.409A-3(i)(5), and shall be interpreted and construed to
effectuate such intent;



--------------------------------------------------------------------------------


 
(ii) the term "Permanent Disability" shall mean the Award Recipient is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Award Recipient's employer;


(iii) the term "Normal Retirement" shall mean (i) the date Award Recipient
reaches the age of 62 with ten (10) Years of Service or (ii) the date Award
Recipient reaches the age of 65;


(iv) the term "Early Retirement" shall mean a combination of age and Years of
Service which equals 80 (for example, an Award Recipient who reaches the age of
50 with thirty (30) Years of Service);


(v) the term "Cause" shall mean "Employer Cause" as set forth in any employment
agreement between the Award Recipient and the Company or, in the absence of such
an agreement, "Cause" as defined by the Company’s plans applicable to the Award
Recipient or employment policies in effect at the time of the Award Recipient's
Separation from Service; and


(vi) the term "Separation from Service" shall mean the Award Recipient's death,
retirement or other termination of employment or service with the employer
(including all persons treated as a single employer under Sections 414(b) and
414(c)).  For purposes hereof, the determination of controlled group members
shall be made pursuant to the provisions of Sections 414(b) and 414(c); provided
that the language "at least 50 percent" shall be used instead of "at least 80
percent" in each place that it appears in Section 1563(a)(1), (2) and (3) and
Treas. Reg. Section 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. Section 1.409A-1(h)(3)), the
language "at least 20 percent" shall be used instead of "at least 80 percent" in
each place it appears.  Whether an Award Recipient has experienced a Separation
from Service will be determined based on all of the facts and circumstances  in
accordance with the guidance issued under Section 409A and, to the extent not
inconsistent therewith, the terms of the Plan.


(vii) the term "Years of Service" shall mean "years of eligible service" as
determined for purposes of the Alpha Natural Resources, LLC and Subsidiaries
Retiree Medical Benefit Plan (including any successor plan thereto).



--------------------------------------------------------------------------------


 
Section 3.    Dividend Equivalent Rights.
 Should a regular cash dividend be declared on Alpha’s Common Stock at a time
when unissued Shares of such Common Stock are subject to the Award, then the
number of Shares at that time subject to your Award will automatically be
increased by an amount determined in accordance with the following formula,
rounded down to the nearest whole share:


X = (A x B)/C, where


 
X
=
the additional number of Shares which will become subject to your Award by
reason of the cash dividend;



 
A
=
the number of unissued Shares subject to this Award as of the record date for
such dividend;



 
B
=
the per Share amount of the cash dividend; and



 
C
=
the closing selling price per Share of the Company’s Common Stock on the New
York Stock Exchange on the payment date of such dividend.



The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares of Common Stock
to which they relate under the Award.


Section 4.  Investment Representation.  Award Recipient hereby acknowledges that
the Units and Shares relating to the Units shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for the Shares under the Securities Act of 1933, as amended (the
"Securities Act"), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any
applicable state securities laws or as otherwise provided herein or in the
Plan.  Award Recipient also agrees that the Units and Shares which Award
Recipient acquires pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.


Section 5.  Rights as an Award Recipient.  You will not have any stockholder
rights, including voting rights and actual dividend rights, with respect to the
shares subject to your Award until you become the record holder of those shares
following their actual issuance to you and your satisfaction of the applicable
withholding taxes.



--------------------------------------------------------------------------------


 
Section 6.  Taxes and Withholdings.   Award Recipient acknowledges that any
income for federal, state or local income tax purposes, including payroll taxes,
that the Award Recipient is required to recognize on account of the vesting of
the Units and/or issuance of the Shares to Award Recipient shall be subject to
withholding of tax by the Company.  In accordance with administrative procedures
established by the Company, Award Recipient may elect to satisfy Award
Recipient’s minimum statutory withholding tax obligations, if any, on account of
the vesting of the Units and/or issuance of Shares, in one or a combination of
the following methods:  in cash or by separate check made payable to the Company
and/or by authorizing the Company to withhold from the Shares to be issued to
the Award Recipient a sufficient number of whole Shares distributable in
connection with such Award equal to the applicable minimum statutory withholding
tax obligation.  Notwithstanding any provision herein to the contrary, in the
event an Award becomes subject to FICA taxes before the Shares under the Award
would otherwise be issued, the Company shall (and without providing the Award
Recipient with an election) issue to the Award Recipient a sufficient number of
whole Shares under such Award, that does not exceed the applicable minimum
statutory withholding tax obligation with respect to such FICA taxes and any
federal, state or local income taxes that may apply as a result of such
accelerated issuance of Shares and the Company shall withhold such Shares to
satisfy such FICA and any related income tax liability; provided, however, that
any such accelerated issuance of Shares shall be made only to the extent
permitted under Treasury Regulations section 1.409A-3(j)(4)(vi).  In the event
Award Recipient does not make such payments when requested or required, the
Company may refuse to issue or cause to be delivered any Shares under this
Agreement or any other incentive plan agreement entered into by Award Recipient
and the Company until such payment has been made or arrangements for such
payment satisfactory to the Company have been made.


Section 7.  No Right to Employment.   Neither the Plan nor this Agreement shall
be deemed to give Award Recipient any right to continue to be employed by the
Company, nor shall the Plan or the Agreement be deemed to limit in any way the
Company’s right to terminate the employment of the Award Recipient at any time.


Section 8.  Further Assistance.  Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by Award
Recipient while employed by the Company, including but not limited to assistance
in connection with any lawsuits or other claims against the Company arising from
events during the period in which Award Recipient was employed by the Company.



--------------------------------------------------------------------------------


 
Section 9.  Confidentiality.  Award Recipient acknowledges that the business of
the Company is highly competitive and that the Company’s strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors. Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position.  Award
Recipient acknowledges that by reason of Award Recipient’s duties to and
association with the Company, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company. Award Recipient hereby agrees that Award
Recipient will not, at any time, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company, or make any
use thereof, except in the carrying out of employment responsibilities.  Award
Recipient shall take all necessary and appropriate steps to safeguard
confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft.  Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder).  The above notwithstanding, a disclosure shall not be unauthorized
if (i) it is required by law or by a court of competent jurisdiction or (ii) it
is in connection with any judicial, arbitration, dispute resolution or other
legal proceeding in which Award Recipient’s legal rights and obligations as an
employee or under this Agreement are at issue; provided, however, that Award
Recipient shall, to the extent practicable and lawful in any such events, give
prior notice to the Company of Award Recipient’s intent to disclose any such
confidential business information in such context so as to allow the Company an
opportunity (which Award Recipient will not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company would not be considered
confidential to the Company.  In addition to any other remedy available at law
or in equity, in the event of any breach by Award Recipient of the provisions of
this Section 9 which is not waived in writing by the Company, all vesting of the
Units shall cease effective upon the occurrence of the actions or inactions by
Award Recipient constituting a breach by Award Recipient of the provisions of
this Section 9.


Section 10.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Award Recipient and
their respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Award Recipient and their respective heirs, representatives,
successors and permitted assigns.  The parties agree that this Agreement shall
survive the issuance of the Shares.


Section 11.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
the Plan is made a part hereof as though fully set forth in this
Agreement.  Award Recipient, by acceptance of this Award, (i) represents that he
or she is familiar with the terms and provisions of the Plan, and (ii) agrees to
abide by all of the terms and conditions of this Agreement, and the Plan.  Award
Recipient accepts as binding, conclusive and final all decisions or
interpretations of the Committee (or its designee) of the Plan upon any question
arising under the Plan, and this Agreement (including, without limitation, the
date of Award Recipient’s Separation from Service).  In the event of any
conflict between the Plan and this Agreement, the Plan shall control and this
Agreement shall be deemed to be modified accordingly, except to the extent that
the Plan gives the Committee express authority to vary the terms of the Plan by
means of this Agreement, in which case, this Agreement shall govern.


Section 12.  Entire Agreement.  Except as otherwise provided herein, the Plan
and this Agreement constitute the entire agreement between the parties and
supersede any prior understandings, agreements, or representations by or between
the parties, written or oral, to the extent they relate in any way to the
subject matter of this Agreement.



--------------------------------------------------------------------------------


 
Section 13.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.


Section 14.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient at, in the case of the
Company, the address set forth in Section 18 herein and, in the case of the
Award Recipient, the most recent address provided by the Award Recipient to the
Company.  Either party to this Agreement may send any notice, request, demand,
claim, or other communication under this Agreement to the intended recipient at
such address using any other means (including personal delivery, expedited
courier, messenger service, telecopy, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
Section.


Section 15.  Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding, Alpha may, in its sole discretion and
without the Award Recipient's consent, modify or amend the terms of this
Agreement, impose conditions on the timing and effectiveness of the issuance of
the Shares, or take any other action it deems necessary or advisable, to comply
with Section 409A (or, if applicable, to cause this Award to be excepted from
Section 409A).


Section 16.  Section 409A.  This Award is intended to comply with Section 409A
(or an exception thereto) and the regulations promulgated thereunder and shall
be construed accordingly.  Notwithstanding, Award Recipient recognizes and
acknowledges that Section 409A may impose upon Award Recipient certain taxes or
interest charges for which Award Recipient is and shall remain solely
responsible.


Section 17.  Legends.  The Company may at any time place legends referencing the
provisions of this Agreement, and any applicable federal or state securities law
restrictions on all certificates, if any, representing the Shares relating to
this Award.



--------------------------------------------------------------------------------


 
Section 18.  Acknowledgments.
 
(a)           By accepting the Units, the Award Recipient acknowledges receipt
of a copy of the Plan and the prospectus relating to the Units, and agrees to be
bound by the terms and conditions set forth in the Plan and this Agreement, as
in effect and/or amended from time to time.

(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Committee’s or its designee's discretion.  Both
Internet Email and the World Wide Web are required in order to access documents
electronically.
 
(c)           Award Recipient acknowledges that, by receipt of this Award, Award
Recipient has read this Section 18 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 18.  Award
Recipient acknowledges that Award Recipient may receive from the Company a paper
copy of any documents delivered electronically at no cost if Award Recipient
contacts the [Vice President of Human Resources] of the Company by telephone at
(276) 619-4410 or by mail to One Alpha Place, P.O. Box 2345, Abingdon, VA
24212.  Award Recipient further acknowledges that Award Recipient will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails.




 
[Remainder of this Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 


Name of Award Recipient:
 
 
Issue Date:  ____________, 2009
 
 
Number of Units Subject to Award:
 
 
Vesting Period/Schedule:
 
 







 